The petition by the plaintiffs, Maritime Ventures, LLC, and Maritime Motors, Inc., for certification for appeal from the Appellate Court, 85 Conn. App. 38 (AC 24638), is granted, limited to the following issues:
“1. Did the Appellate Court properly affirm the trial court’s decision permitting the taking of nonsubstandard property within a development area by a redevelopment agency because the use of the property failed to conform to uses permitted under the plan?
“2. Under the facts of this case, did the Appellate Court properly determine that a new finding of blight was unnecessary in adopting the 1998 revised Reed Putnam urban renewal plan?”
SULLIVAN, C. J.,
did not participate in the consideration or decision of this petition.